DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 5,760,886) in view of Ishida et al. US 6,181,410).
Claim 1: Miyazaki et al. provides a mounting structure for a galvanometer motor (Fig. 12) , comprising: a motor apparatus (31) directly mounted on a platform (33, Col. 8 lines 10-12), wherein the motor apparatus comprises a housing (Fig. 12),but fails to explicitly disclose at least one connection through hole running vertically from a top portion of the housing and extending to a bottom portion of the housing is molded on the housing, and the housing is provided with a connection post, wherein the connection post runs through the connection through hole and is fixedly connected to the platform.
However, Ishida et al. teaches at least one connection through hole (13, Fig. 1) running vertically from a top portion of the housing and extending to a bottom portion of the housing is molded on the housing (Fig. 1), and the housing is provided with a connection post (Col. 4 lines 39-40; screws for the motor attachment screw holes), wherein the connection post runs through the connection through hole and is fixedly connected to the platform (the screws run the length of the housing to attach the motor/housing to a structure).
Therefore, it would have been obvious to modify the housing provided by Miyazaki et al. to include the connection through hole and connection post as taught by Ishida et al. in order to secure the housing to the platform.
Claim 3: Ishida et al. teaches two diagonally disposed connection through holes (13) are molded in the housing (Fig. 1).
Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	7/25/22

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726